Citation Nr: 1219118	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-27 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for a right testicle scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to November 1975.

These matters come before the Board of Veterans' Appeals (Board) from October 2006 and July 2007 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California.  

In the October 2006 decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  In the July 2007 decision, the RO granted service connection for a right testicle scar, residual of right hydrocele removal and orchopexy and assigned an initial noncompensable disability rating, effective January 29, 2007.

The Veteran testified before the undersigned at a February 2012 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his claims folder.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran experienced tinnitus in service and there is post-service continuity of symptomatology.

2.  Since January 29, 2007, the Veteran has had a superficial right testicle scar with a maximum size of 1 by 0.3 centimeters that is stable, nontender on demonstration, and does not cause any limitation of motion or loss of function.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for an initial compensable rating for a right testicle scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes (DCs) 7800-7805 (2007, 2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

As the Board is granting the claim for service connection for tinnitus, the claim is substantiated and there are no further VCAA duties as to that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

As for the appeal for a higher initial rating for a right testicle scar, the appeal arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

At the Veteran's February 2012 hearing, the undersigned identified the issues on appeal, including entitlement to a higher initial rating for a right testicle scar.  The Veteran provided testimony as to the symptoms of his scar and the impact of the disability on daily life and employment.  He thereby demonstrated actual knowledge of the ability to submit additional relevant evidence.  The undersigned also asked the Veteran about any treatment for his service-connected scar in order to ensure that all relevant records were obtained.  The Veteran reported that there were no outstanding relevant treatment records.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified post-service VA treatment records.  The Veteran has not reported and the evidence does not otherwise reflect any relevant post-service private medical treatment for his service-connected scar.  In addition, the Veteran was afforded a VA examination for a right testicle scar.

Although the most recent VA examination for the service-connected right testicle scar took place in 2007, the Veteran has not reported any change in his scar symptoms since then, and the record does not otherwise show any changes. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).

Analysis

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a May 2006 VA examination report reflects a diagnosis of tinnitus.  Thus, current tinnitus has been demonstrated.

There is also evidence of in-service tinnitus and of a continuity of symptomatology linking that tinnitus to the current tinnitus.

Service treatment records include a September 1975 report of medical history for purposes of separation from service that reflects a report of hearing loss.  There is no clinical evidence of, and the Veteran has not reported, any treatment for hearing problems, including tinnitus, during service.

In his February 2006 claim (VA Form 21-526) and during the May 2006 VA examination and the February 2012 hearing, the Veteran reported that he began to experience tinnitus in service and that he had continued to experience tinnitus in the years since that time on a bi-weekly basis for approximately 20 to 30 seconds at a time.

The audiologist who conducted the May 2006 VA examination opined that the Veteran's tinnitus was not caused by service.  The apparent rationale for this opinion was that tinnitus of the nature experienced by the Veteran was normal for most of the population and was not disabling.  No further explanation or reasoning was provided.

The May 2006 opinion is of little, if any, probative weight because the rationale that was provided is not relevant as to whether the Veteran's tinnitus was related to service and no other specific rationale was provided by the examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In sum, the evidence reflects that the Veteran has been diagnosed with current tinnitus, that tinnitus began in service, and that he has experienced tinnitus ever since that time.  He is competent to report tinnitus in service as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

Although there is no clinical evidence of treatment for tinnitus in service or for many years after service, the Veteran reported hearing problems at the time of his separation from service, there is no affirmative evidence to explicitly contradict his reports, and they are generally consistent with the evidence of record.  Thus, the Board finds that his reports of tinnitus in service and of a continuity of symptomatology since that time are credible.  

As there is evidence of in-service tinnitus, current tinnitus, and evidence of a continuity of symptomatology since service, and resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

Higher Initial Rating

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's right testicle scar is currently rated under 38 C.F.R. § 4.118, DC 7805.  The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim for service connection was received in January 2007, the amendments are not applicable in this instance and will not be applied in this case.

In order to warrant a compensable rating under the criteria for rating scars in effect prior to September 23, 2008, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep or cause limited motion and affect an area or areas exceeding at least 6 square inches (39 square centimeters) (DC 7801); be superficial and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be superficial and unstable (DC 7803); be superficial and painful on demonstration (DC 7804); or cause some limitation of the function of the part affected (DC 7805).  38 C.F.R. § 4.118, DCs 7800-7805 (effective August 30, 2002).

In his January 2007 claim (VA Form 21-4138) and during a May 2007 VA examination and the February 2012 hearing, the Veteran reported tenderness and occasional sharp pains associated with his service-connected right testicle scar.  Such pain was located in the groin, occurred 2 to 3 times a month, lasted for approximately 20 to 30 seconds at a time, was extremely sharp in nature, was 9/10 in intensity, and appeared to "travel" from a medial to a lateral location.  There were no known triggers for the pain and it occurred randomly during both periods of activity and inactivity and was not related to clothing or pressure on the scar.  Such symptoms caused discomfort while working and engaging in daily activities at home.  For example, the Veteran had to sit down if the pain occurred while standing and would pull over if it occurred while driving.  However, there were no further interferences with activities of daily living or employment.

Examination revealed a small vertical scar on the medial side of the right testicle that was extremely difficult to see without careful examination.  The scar measured 1 centimeter by 3 millimeters (0.3 centimeters), was nontender on examination, did not adhere to underlying tissue, was superficial and stable, and was not elevated or depressed.  The texture of the skin throughout the scar's length was soft and slightly irregular and the scar was slightly hypopigmented, but it was not disfiguring, elevated, or depressed and there was no inflammation, edema, or keloid formation.  The right testicle was soft and nontender and there was a positive epididymis.  Diagnoses of a well-healed, nontender surgical scar, status post orchiopexy, and intermittent unpredictable scar pain were provided.

The nurse practitioner who conducted the May 2007 VA examination opined that it was likely ("at least as likely as not") that the Veteran's intermittent pain was due to his right testicle surgery in service.  This opinion was based on the fact that the Veteran reported that such pain occurred on the right side in the area of his scar from the in-service surgery.

The above evidence indicates that since the effective date of service connection, the Veteran has had a right testicle scar that is superficial and stable, measures 1 by 0.3 centimeters, and was nontender during objective examination.  The Veteran has consistently reported unpredictable and intermittent episodes of scar pain and he is competent to provide such reports.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Again, his reports must be weighed against the objective evidence. In this case, the scar was found to be objectively nontender during the May 2007 VA examination.  This does not necessarily controvert his statements as to intermittent pain- however, in the absence of any objective findings of record, the Board finds that the Veteran's subjective reports are simply too vague and nonspecific to support a compensable evaluation at this time.  

In sum, the symptoms associated with the Veteran's service-connected right testicle scar most closely approximate the criteria for a noncompensable rating under the applicable criteria for rating scars.  Although the texture of the skin throughout the scar's length was soft and slightly irregular and the scar was slightly hypopigmented during the May 2007 VA examination, the scar does not involve the head, face, or neck, is not deep, does not cause any limitation of motion or loss of function, involves an area of at most 0.3 square centimeters, and is not unstable.  Further, as explained above, there is objective evidence of any scar pain on demonstration and no other credible evidence of scar pain.

In light of the foregoing, an initial compensable rating for the service-connected right testicle scar is not warranted at any time since the effective date of service connection.  Accordingly, the appeal must be denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.118, DCs 7800-7805 (2007, 2011).

Extraschedular consideration 

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular criteria for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The credible symptoms of the Veteran's disability are a superficial right testicle scar that is slightly hypopigmented and is associated with a soft and slightly irregular skin texture.  These symptoms are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial raring.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has reportedly been gainfully employed in full time employment as a bus driver throughout the entire appeal period.  As there is no evidence of unemployability, a claim for a TDIU under Roberson and Rice is not raised.


ORDER

Entitlement to service connection for tinnitus is granted, subject to governing criteria applicable to the payment of monetary benefits. 

Entitlement to an initial compensable rating for a right testicle scar is denied.


REMAND

The Veteran claims that he has current bilateral hearing loss that began in service and is related to exposure to loud noises in service associated with military equipment.  Service personnel records reflect a military occupational specialty of equipment mechanic.  Further, service treatment records include a September 1975 report of medical history for purposes of separation from service showing a report of hearing loss.  Hearing loss has reportedly persisted ever since service.

The Veteran was afforded a VA audiological examination in May 2006.  At that time, he did not have current hearing loss as defined by VA.  See 38 C.F.R. § 3.385 (2011).  Nevertheless, the audiologist who conducted the examination opined that military noise exposure did not cause the Veteran's hearing problems.  She reasoned that the hearing thresholds at the time of his separation from service were not consistent with a noise induced hearing loss and that the thresholds were within normal limits at the time of the May 2006 examination.

A June 2011 VA audiological evaluation note reveals that the Veteran's puretone thresholds had worsened since the May 2006 VA examination.  However, there were no recorded speech discrimination scores and it is otherwise unclear as to whether the Veteran currently has hearing loss as defined in 38 C.F.R. § 3.385.

In addition, the May 2006 opinion is inadequate because the examiner did not acknowledge or discuss the Veteran's report of hearing loss at the time of separation and his reports of hearing loss in the years since that time.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Furthermore, the May 2006 examiner did not note the impact of the Veteran's hearing problems on his occupation or daily activities.  A VA audiology examiner is required to fully describe the functional effects caused by a hearing disability. Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  Thus, the May 2006 VA examination report is not in compliance with Martinak. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any current hearing loss.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The Veteran should be afforded audiology testing, including a puretone audiometry test and a speech recognition test (Maryland CNC test), and all results of such tests should be recorded.  The examiner must also fully describe the functional effects of the Veteran's hearing disability.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current hearing loss had its onset in service, is related to the Veteran's in-service noise exposure, is related to the Veteran's reported hearing loss in service, or is otherwise related to a disease or injury in service. 

In formulating the above opinions, the examiner must acknowledge and comment on the Veteran's reports of noise exposure in service, his September 1975 report of hearing loss, his report of hearing problems in the years since service, and the opinion of the examiner who conducted the May 2006 VA examination.  

The examiner must provide reasons for each opinion given.

 If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report noise exposure and hearing problems in service, his symptoms, and history, and such reports, including those of a continuity of symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


